DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, line 2, “said at least one vertical pole-type support” should be changed to --said at least two vertical pole-type supports--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “applying said acaricide… to each of said at least one horizontal applicator” and “placing an attractant in said bait station system”. Claim 10 refers to the bait station system of claim 1, which already includes the “acaricide…” on the at least one horizontal applicator and already includes “an attractant” within the system as claimed. It is unclear, since the acaricide, pesticide, insecticide, or a combination thereof is already on said at least one horizontal applicator based on claim 1 recitation, so it cannot be additionally applied. It is also unclear if the attractant in claim 10 is a separate, distinct attractant than what is recited in claim 1. Examiner suggests applicant amend claims to be independent claims so that the applying step and placing an attractant step can be clearly stated without these limitations already a part of the bait station system as in claim 1.  
Claim 13 recites the limitations “applying an acaricide… to each of said at least one horizontal applicator” and “placing an attractant in said bait station system”. Claim 13 refers to the bait station system of claim 1, which already includes the “acaricide…” on the at least one horizontal applicator and already includes “an attractant” within the system as claimed. It is unclear if the acaricide, pesticide, insecticide, or a combination thereof is a separate, distinct acaricide, pesticide, insecticide, or a combination thereof than what is recited in claim 1. It is also unclear if the attractant in claim 13 is a separate, distinct attractant than what is recited in claim 1. Examiner suggests applicant amend claims to be independent claims so that the applying step and placing an attractant step can be clearly stated without these limitations already a part of the bait station system as in claim 1.
Claims 11-12 and 14-15 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Sandoval (US 2019/0104703) and Kaplan (US 3913518).
Regarding claim 1, Abel et al. discloses a bait station system (15) comprising: an attractant (Abstract, refers to corn (or other feed)) for attracting mammals; an attractant bin (30) for holding the attractant; at least one applicator (41); at least two vertical pole-type supports ((44) including (143)), and a joint (146) attaching each of said at least two vertical pole-type supports to said attractant bin (30), and wherein when an animal contacts and applies a force to said at least one applicator, an acaricide, pesticide, insecticide, or a combination thereof on said at least one applicator is applied to said animal (col. 7, lines 37-38), said bait station system being structured so that when said force is removed, said at least two vertical pole-type supports and said at least one applicator return to their original position and shape (col. 6, lines 45-52).
Able et al. does not explicitly disclose the at least one applicator is horizontal; the at least two vertical pole-type supports abutting each end of said at least one horizontal applicator, said at least two vertical pole-type supports holding said at least one horizontal applicator in position, said bait station system being structured so that said at least one horizontal applicator is sandwiched between said at least two vertical pole-type supports to form at least one H-shaped structure, said at least two vertical pole-type supports anchoring each end of said at least one horizontal applicator to the ground; the joint being a non-torsional flexible joint, said non-torsional flexible joint being structured so that the non-torsional flexible joint has a conical shape, the base of the non-torsional flexible joint being wider than the top of the non-torsional flexible joint.    
Sandoval teaches a station system (1) comprising: at least one horizontal applicator (31); the at least two vertical pole-type supports ((6) and (7)) abutting each end of said at least one horizontal applicator, said at least two vertical pole-type supports ((6) and (7))  holding said at least one horizontal applicator in position (Fig. 1), said bait station system being structured so that said at least one horizontal applicator is sandwiched between said at least two vertical pole-type supports to form at least one H-shaped structure (Fig. 1; paragraph [0028] notes that the upper horizontal cross member (11) is optional), said at least two vertical pole-type supports anchoring each end of said at least one horizontal applicator to the ground (paragraph [0032], lines 10-14); ; and wherein when an animal contacts and applies a force to said at least one horizontal applicator, an acaricide, pesticide, insecticide, or a combination thereof on said at least one horizontal applicator is applied to said animal (abstract: animal contact horizontal applicator applies insecticide). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Able et al. to modify the applicator to be at least one horizontal applicator to be between the at least two vertical pole-type supports as taught by Sandoval in order to be able to provide a wider spread of a liquid composition onto an animal through a horizontal application (Sandoval: paragraph [0034]).   
Kaplan teaches a non-torsional flexible joint (12, holder between base and pole), said non-torsional flexible joint being structured so that the non-torsional flexible joint has a conical shape (col. 2, lines 42-43), the base of the non-torsional flexible joint being wider than the top of the non-torsional flexible joint (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Abel et al. modified by Sandoval to include a non-torsional flexible joint as taught by Kaplan in order to provide flexible movement for the at least two vertical pole-type supports and allow for easy replacement of parts (Kaplan: abstract). Please note that Kaplan solves the problem of a flexible joint for a vertical pole-type to repeatedly return to an original upright position.  
Regarding claim 2, Abel et al. as modified by Sandoval and Kaplan teaches the bait station system further comprising at least one elevating anchor (Abel et al.: (20)), wherein said at least one elevating anchor (Abel et al.: (20)) is attached to said attractant bin (Abel et al.: (30)) and wherein said non-torsional flexible joint (Kaplan: (12)) is attached to said at least one elevating anchor (Abel et al.: (20)). 
Regarding claim 3, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) the bait station system further comprising at least one interior wall in said attractant bin, wherein said at least one interior wall further comprises an attractant opening through which said animal accesses said attractant (col. 4, lines 24-29 discloses an opening to access the attractant). 
Regarding claim 6, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) the bait station system further comprising a housing cover (34) to shelter said attractant (Abstract, refers to corn (or other feed)).  
Regarding claim 10, Abel et al. as modified by Sandoval and Kaplan teaches a method of applying an acaricide, pesticide, insecticide, or a combination thereof on an animal, said method comprising: applying said acaricide, pesticide, insecticide, or a combination thereof (Sandoval: abstract) to each of said at least one horizontal applicator (Sandoval: (31)) of said bait station system of claim 1 (Sandoval: paragraph [0024]); placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); and placing an attractant in said bait station system (Abel et al.: Abstract discloses attractant (feed, i.e. corn) placed in bait station system); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof is applied to said animal (Sandoval: Fig. 4).
Regarding claim 11, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) wherein said attractant is a salt block, mineral block, or feed (Abstract, refers to corn (or other feed)).
Regarding claim 12, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a mixture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz). 
Regarding claim 13, Abel et al. as modified by Sandoval and Kaplan teaches a method of killing insects, ticks, and other pests that live on or in an animal, said method comprising: applying an acaricide, pesticide, insecticide, or a combination thereof to each of said at least one horizontal applicator of said bait station system of claim 1 (Shuler: page 1, lines 66-69; (4) holds reservoir of insecticide, which holds a wick (6) at the end allowing the insecticide to soak through the wick (6)); placing an attractant in said bait station system (Abel et al.: Abstract discloses attractant (feed, i.e. corn) placed in bait station system); and placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof is applied to said animal (Shuler: page 1, lines 80-88) and said acaricide, pesticide, insecticide, or a combination thereof kills said insects, ticks, and other pests that live on or in said animal (Shuler: page 1, lines 9-15 discloses using insect destroying liquid spread on the head of the animal, thus the insecticide kills insects that live on the animal).   
Regarding claim 14, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) wherein said attractant is a salt block, mineral block, or feed (Abstract, refers to corn (or other feed)).
Regarding claim 15, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a mixture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz).
Regarding claim 16, Abel et al. as modified by Sandoval and Kaplan teaches wherein said non-torsional flexible joint (Kaplan: (12)) enables said at least one vertical pole-type support (Abel et al.: (44) including (143)) and said at least one horizontal applicator (Sandoval: (31)) return to their original position and shape (Kaplan: abstract).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Sandoval (US 2019/0104703) and Kaplan (US 3913518) and further in view of Wilson (US 882985).
Regarding claim 4, Abel et al. as modified by Sandoval and Kaplan does not explicitly teach the bait station system further comprising a detachable, absorbent material on said at least one horizontal applicator. 
Wilson teaches a detachable, absorbent material (6) on said at least one horizontal applicator (page 1, lines 62-76, wick on horizontal portion of cover is applicator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Abel et al. modified by Sandoval and Kaplan with the detachable, absorbent material on said at least one horizontal applicator as is taught by Wilson in order to provide an insecticide to be applied while the animal is feeding. 
Regarding claim 7, Abel et al. as modified by Sandoval and Kaplan teaches (references to Abel et al.) the bait station system further comprising one or more secondary openings (col. 4, lines 24-29 disclose multiple openings from the bin). Abel et al. as modified by Sandoval and Kaplan does not explicitly teach the secondary openings containing absorbent material. 
Wilson teaches an opening containing absorbent material (6) (page 1, lines 62-76, wick on cover of opening). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Abel et al. modified by Sandoval and Kaplan with the absorbent material as is taught by Wilson in order to provide an insecticide to be applied while the animal is moving through an opening. Please note in the combination, the opening is the second opening as taught by Abel et al.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Sandoval (US 2019/0104703) and Kaplan (US 3913518) and further in view of Mann (US 3941096). 
Regarding claim 5, Abel et al. as modified by Sandoval and Kaplan is silent as to wherein said attractant is a mineral block or a salt block.
Mann teaches wherein said attractant is a mineral block or a salt block (col. 1, lines 15-25 teaches a salt block as an attractant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attractant in the bait station system of Abel et al. as modified by Sandoval and Kaplan to have the attractant be a salt block as taught by Mann as an alternative that can repel moisture to remain edible in all weather conditions.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al. (US 8056513) in view of Sandoval (US 2019/0104703) and Kaplan (US 3913518) and further in view of Shuler (US 988669).
Regarding claim 8, Abel et al. as modified by Sandoval and Kaplan does not explicitly teach the bait station system further comprising one or more tunnels. 
Shuler teaches one or more tunnels (page 2, lines 37-45 discloses pathways within enclosed spaces). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Abel et al. modified by Sandoval and Kaplan with one or more tunnels as taught by Shuler in order to channel the animals through a chute, corrals, kennels, or similar structure towards or away from the bait station system. 
Regarding claim 9, Abel et al. as modified by Sandoval, Kaplan, and Shuler teaches (references to Shuler) wherein said one or more tunnels contain material containing an acaricide, pesticide, insecticide, or a combination thereof (page 2, lines 37-45 discloses the pathways within enclosed spaces having the insecticide horizontal applicator suspended above).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lagree (US 9457216) teaches a flexible joint (70) made of a flexible plastic material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643